UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRELL GUNN,

                             Plaintiff,

                    -against-

SERGEANT “BILL”; NURSE DONNA                                       20-CV-1787 (CM)
COLLINS; CORRECTION OFFICER JOHN
DOE; CORRECTION OFFICER ESPOSITO;                          ORDER DIRECTING UPDATED
CORRECTION OFFICER FINN; NURSE                             PRISONER AUTHORIZATION
DAVE LINDEMANN; SERGEANT D.
MAZZELLA; SERGEANT D. MALARK;
SERGEANT W. ROSER, JR.; NURSE
CARRIE SOLTISH,

                             Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this action pro

se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request permission to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s prison trust fund account. See 28 U.S.C.

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore also authorize the Court to withdraw these payments from his prison trust fund account

by filing a “prisoner authorization,” which directs the facility where the prisoner is incarcerated

to deduct the $350.00 filing fee 1 from the prisoner’s prison trust fund account in installments



       1
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
and to send to this Court certified copies of the prisoner’s account statements for the past six

months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted an IFP application, but he did not submit a prisoner authorization.

Plaintiff did, however, submit a state-court form authorizing the deduction of payments from his

prison trust fund account pursuant to New York State law. Within thirty days of the date of this

order, Plaintiff must either pay the $400.00 in fees or complete and submit the attached prisoner

authorization. If Plaintiff submits the prisoner authorization, it should be labeled with docket

number 20-CV-1787 (CM). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the Court

will process the case in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    March 4, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge



       2
           Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous or malicious, or for failure to state a claim on which relief can be granted, the dismissal
is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot file
federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and must pay the relevant fees at the time of filing any new federal civil action.

                                                  2
